COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                   §
  MARK A. BEALL,                                                   No. 08-16-00213-CV
                                                   §
                         Appellant,                                    Appeal from
                                                   §
  v.                                                            County Court at Law No. 2
                                                   §
  CENTRAL CITY AUSTIN CHURCH,                                    of Travis County, Texas
                                                   §
                         Appellee.                              (TC # C-1-CV-16-004298)
                                                   §


                                  MEMORANDUM OPINION

       Mark A. Beall, pro se, appeals from a judgment awarding possession of the subject

property to Appellee, Central City Austin Church. Beall filed notice of appeal, but he did not

supersede the judgment. Appellee obtained a writ of possession which was executed on August

3, 2016. Consequently, Beall no longer has possession of the property.

       It is well settled that issues of title are not adjudicated in a forcible-detainer suit and the

only issue to be decided is the right to immediate possession of the property. Marshall v. Housing

Authority of the City of San Antonio, 198 S.W.3d 782, 785 (Tex. 2006); Rice v. Pinney, 51 S.W.3d
705, 709 (Tex.App.--Dallas 2001, no pet.). While failure to supersede a forcible-detainer judgment

does not divest an appellant of the right to appeal, an appeal from a forcible-detainer action

becomes moot if the appellant is no longer in possession of the property, unless the appellant holds
and asserts a potentially meritorious claim of right to current, actual possession of the property.

Marshall, 198 S.W.3d at 786-87; see Wilhelm v. Federal National Mortgage Association, 349
S.W.3d 766, 768 (Tex.App.--Houston [14th Dist.] 2011, no pet.).

       Appellee established at trial that it permitted Beall to live in a home owned by the church

beginning in 2012 while he performed repairs on the property. It did not have a written lease with

Beall. In 2015, the church board secretary, Roger Blomquist, informed Beall that he needed to

leave by August 1, 2015, but he refused to do so. Blomquist informed Beall again in October 2015

that he needed to move out of the house, but Beall continued to live there. At trial, Beall admitted

that he was living on the property without a lease and Appellee had given him thirty days’ notice

to vacate the premises.

       Beall has filed a series of hand-written documents which we have broadly construed as his

brief on the merits. After reviewing the appellate record and Beall’s brief, we do not find anything

to indicate that Beall holds or asserts a potentially meritorious claim of right to current, actual

possession of the property. Accordingly, we dismiss the appeal as moot. See Marshall, 198
S.W.3d at 786-87 (appellant did not hold or assert a potentially meritorious claim of right to

current, actual possession of the apartment because her lease had expired, and she presented no

basis for claiming a right to possession after the expiration of her lease).


November 17, 2017
                                       ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                                 -2-